wo@ OGG Aduore O08 oui dA x BOF Nord... Page 1.989 Filed 09/07/21 Page 1 of 1

' UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN

1240 S. Bannock, LLC

Plaintiff(s), Case No. 2:21-cv-00183

V.
Hon. Paul L. Maloney

Dennis Siem, Donald J. Nerat, Stev:

Defendant(s).
/

 

DISCLOSURE OF CORPORATE AFFILIATIONS AND FINANCIAL INTEREST

Coldwell Banker Real Estate Group

{Party Name)

Pursuant to Federal Rule of Civil Procedure 7.1,

 

makes the following disclosure:
1. Is party a publicly held corporation or other publicly held entity? [Yes No

2. Does party have any parent corporations? [V]Yes [| No
If yes, identify all parent corporations, including grandparent and great-grandparent
corporations:

A.) Parent Company: Prodehl Brokerage, Inc. f/k/a Prodehl Holdings, Inc., an
Illinois corporation (Illinois File #71453502); B.) Grandparent Company:
Prodehl Family Companies, Inc. (Illinois File #72769201)

3. Is 10% or more of the stock of party owned by a publicly held corporation or other
publicly held entity? [_ ]Yes No
lf yes, identify all such owners:

4. \s there any other publicly held corporation or other publicly held entity that has a direct
financial interest in the outcome of the litigation? Yes No
If yes, identify entity and nature of interest:

Date: September 7, 2021 Wurst, ™ . luthtlia

Theresa M, Asoklis (Senate)
Collins Einhorn Farrell PC
4000 Town Center, 9th Floor
Southfield, Ml 48075

(248) 355-4141

 

 
